Citation Nr: 0416444	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-16 313	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether improved death pension benefits were properly 
terminated.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
January 1953, with two years and seven months of prior 
service.  He was awarded the Korean Service Medal with three 
Bronze Service Stars.  He died in May 1997.  The appellant is 
his widow.

The appellant and her daughter presented sworn hearing 
testimony during a hearing held before the undersigned 
Veterans Law Judge in August 2002.  The appeal was previously 
before the Board of Veterans' Appeals (Board) in June 2003 
when it was remanded for RO consideration of newly-received 
evidence.


FINDINGS OF FACT

1.  The veteran died in May 1997.

2.  The appellant, who is the veteran's widow, began 
receiving pension benefits in October 1997, in an amount that 
reflected the subtraction from countable income of the 
expenses of the veteran's last illness and funeral.

3.  Beginning October 1998, the reductions from countable 
income consisting of the appellant's medical expenses were 
not enough to offset the Social Security benefits and the 
pension from her husband's employer which she continued to 
receive on a monthly basis. 
CONCLUSION OF LAW

Improved death pension benefits were properly terminated 
effective October 1, 1998, due to excess countable income.  
38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that claims for waiver of debt 
owed to the VA are governed by the provisions of Chapter 53 
of Title 38 of the United States Code.  This statute contains 
its own specific notice provisions.  The provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002) are relevant to a different 
chapter of title 38, and do not apply to this appeal.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).

Following the veteran's death in May 1997, the appellant 
applied for VA pension benefits based upon the wartime 
service of her husband.  In October 1997, the claim was 
denied on the basis that her income from Social Security 
benefits exceeded the limit set by law for a surviving 
spouse.  The appellant then submitted documentation showing 
the costs related to her husband's funeral, and in May 1998 
the RO used these costs to reduce her countable income for 
the year.  Once these costs were subtracted from her 
countable income, the resulting total of countable income 
fell below the statutory pension limit and she was awarded 
pension benefits at a rate of $254 per month during the 
period from October 1997 through September 1998.  The 
appellant submitted further documentation showing medical 
costs related to her husband's final illness, so in October 
1998 the RO recalculated her pension benefit at a rate of 
$474 per month from October 1997 through December 1997, and 
at a rate of $484 per month from January 1998 through 
September 1998.

In October 1998, the appellant submitted an Improved Pension 
Eligibility Verification Report reflecting income from Social 
Security and a small pension from her husband's former 
employer.  She also wrote a letter detailing her bills and 
expenses and requesting that the VA continue to pay her death 
pension benefits.  The RO wrote a letter explaining that her 
income was in excess of the statutory limit for the payment 
of VA death pension benefits.  She perfected a timely appeal 
of this denial.  

During the August 2002 hearing before the undersigned 
Veterans Law Judge, the appellant and her daughter provided 
sworn testimony as to the cost of living, the difficulty of 
paying her various bills on a fixed income, and the 
difficulty of maintaining her standard of living, despite the 
assistance she receives from her children.

In May 2003, the appellant submitted additional information 
showing her income between 1998 and 2003, consisting of 
Social Security payments and the smaller pension payments 
from her husband's employer.  She also submitted information 
reflecting her medical expenses and other bills during that 
period.  In an August 2003 Supplemental Statement of the 
Case, the RO calculated her countable income for VA purposes, 
using her medical expenses to reduce her overall income.  
This reduced figure was still in excess of the statutory 
income limitations for each year from 1998 through 2003, 
however.  Thus, since her income was excessive, she did not 
qualify for VA death pension payments.  She was also informed 
that if either her income or her expenses changed, she could 
reapply for VA death pension at any time.

The purpose of pension benefit payments is to provide a 
subsistence living to veterans of a period of war and their 
dependents.  Death pension benefits are intended to provide 
for the surviving spouses of such veterans.  Under the 
applicable governing legal criteria, the maximum rate of 
improved death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1541; 38 
C.F.R. § 3.23.  In determining income for purposes of 
entitlement to pension under the improved death pension 
program, payments of any kind from any source are counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Social 
Security benefits are not listed among the exclusions from 
countable income specifically set forth in 38 C.F.R. § 3.272.  
Consequently, Social Security benefits are countable income.  

Nevertheless, a beneficiary's countable income may be reduced 
by certain medical expenses, and the expenses of the last 
illness, burial, and just debts of the veteran.  38 C.F.R. 
§ 3.272.  In this case, the appellant's countable income was 
reduced for the annualized period beginning in October 1997, 
to account for expenses of last illness, burial.  Beginning 
in October 1998, however, no reductions from countable income 
of were shown.  Although countable income may be reduced by 
the amount of the appellant's medical expenses, if in excess 
of five percent of the maximum rate, the medical expenses 
provided by the appellant for the time period between 1998 
and 2003 were not enough to reduce her countable income to 
below the statutory limit for the payment of pension each of 
those years. 

The termination of death pension benefits was therefore 
proper, under the governing law and regulations, and the 
Board is without the authority to disregard applicable 
statutes, VA regulations, instructions of the Secretary, or 
precedent opinions of the General Counsel.  38 U.S.C.A. §  
7104; 38 C.F.R. § 19.5.  Moreover, the pertinent legal 
authority does not provide for an increase in the amount of 
pension benefits based on financial hardship.  While the 
Board is sympathetic with the difficulty of living on a fixed 
income, the death pension benefit is intended to provide a 
subsistence living, rather than an enhanced standard of 
living.  Thus, the Board is unable to grant the benefit 
sought.



ORDER

Death pension benefits were properly terminated; the appeal 
is denied.




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



